Citation Nr: 1136917	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO. 09-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include mental stress, anxiety, and depression, to include as secondary to service-connected intervertebral disc syndrome (back disability), secondary to service-connected right ankle disability, or secondary to service-connected sensory dysfunction of the left and right feet.

2. Service connection for a bilateral foot disorder, to include pes planus.

3. Service connection for a cervical spine disorder, to include as secondary to service-connected intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The Veteran attended a hearing before the undersigned in July 2011.

The Veteran's claim for service connection for a psychiatric disorder has been recharacterized as stated on the title page of this decision. The Board finds that it originally stems from a July 2005 claim for service connection for "mental stress." See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

At his hearing, the Veteran stated that he believed a claim for an increased rating for his service-connected back disability was currently on appeal or under review by the RO. This may be a new claim for an increased rating. This matter is referred to the RO for proper action.

In September 2007, the Veteran submitted a notice of disagreement with a decision on his clothing allowance. The documents in the claims file do not show a decision on this issue. This matter is referred to the RO for proper action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his pre-existing pes planus (flat feet) was aggravated in service. At his November 1985 enlistment examination, the Veteran was noted to have pes planus, 2 degrees, asymptomatic. Service treatment records show that he was treated for plantar fasciitis and pes planus in service. See Service Treatment Records (July 1986 and Aug. 1986). The Veteran should be afforded a VA examination. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination when it is necessary to decide the claim).

The Veteran contends that he has had neck pain since service. He is competent to describe his own symptoms. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Schedule a VA examination on the nature and etiology of the cervical spine disorder. See McClendon, supra.

The Veteran contends that his psychiatric issues are the result of chronic pain, particularly from his service-connected disabilities. He has not had a recent psychiatric examination, but does report that he is treated at a VAMC pain clinic and sees a psychiatrist as part of that program. See Hearing Trans. (July 2011). These records should be obtained and a VA examination should be conducted. See McClendon, supra. See also 38 C.F.R. 3.159(e)(i)-(iv).

The Veteran has been treated at the Atlanta VA Medical Center (VAMC) since approximately 1989. The most recent records associated with the claims file are from January 2007. Current and complete records should be obtained. 38 C.F.R. 3.159(e)(i)-(iv).

The Veteran also received treatment from private providers. At his hearing, the Veteran stated that he saw a private podiatrist in the late 1990s, but could not remember the provider's name. Around the same time, he also saw a regular primary care provider, whose name he also could not remember. He also stated at his hearing that he was with Kaiser Healthcare at one time. An attempt should be made to obtain all of these records. 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran if he can identify the private podiatrist or private primary care provider that he saw in the 1990s. Conduct any development required by his response.

2. Obtain the Veteran's current and complete VA treatment records, including Atlanta VAMC records from January 2007 to the present and records from the VA pain clinic. Evidence of attempts to obtain these records should be associated with the claims file.

3. Obtain the Veteran's current and complete treatment records from Kaiser Healthcare. Evidence of attempts to obtain these records should be associated with the claims file. 

4. Complete steps 1-3 before completing the steps outlined below.

(continued on next page)

5. Schedule the Veteran for a VA examination to determine the nature and etiology of bilateral pes planus. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. The examiner should conduct a complete history and physical and assign all relevant diagnoses. 

The examiner should offer an opinion as to whether clearly and unmistakably the Veteran's pre-existing bilateral pes planus was aggravated beyond the natural progression of the disease in service.

All opinions should be supported by a detailed discussion of the evidence and facts of the case.

6. Schedule the Veteran for a VA spine examination to determine the nature and etiology of a cervical spine disorder. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. The examiner should conduct a complete history and physical. Advise the examiner that the Veteran's statements regarding his symptoms in service and after service should be treated as true for the purposes of this examination. 

The examiner should offer an opinion as to whether a cervical spine disorder at least as likely as not (50/50 probability) (a) had its onset in service, (b) is related to service, (c) has been continuous since service, or (d) is related to a service-connected back disability.

All opinions should be supported by a detailed discussion of the evidence and facts of the case.

7. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. The examiner should conduct a complete history and physical and assign all relevant diagnoses.

The examiner should offer an opinion as to whether any diagnosed psychiatric disorder at least as likely as not (50/50 probability) (a) had its onset in service, (b) is related to service, (c) has been continuous since service, or (d) is related to the chronic pain the Veteran experiences as a result of his service-connected disabilities.

All opinions should be supported by a detailed discussion of the evidence and facts of the case.

8. After completing the above action, the claims should be readjudicated. If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


